ORDER
HAND, Chief Judge.
Pursuant to the settlement agreement entered into by the parties and for no other reason, it is hereby ORDERED that the June 7, 1987 opinion of this Court, 75 B.R. 394, which affirmed in part and reversed in part the Bankruptcy Court’s decision of December 30,1986, be and is hereby VACATED. It is FURTHER ORDERED that the judgment and opinion of the Bankruptcy Court entered on December 30, 1986 be and is hereby VACATED and that the action against Mid-State Homes and Jim Walter Homes, Inc. be and is hereby DISMISSED with prejudice.